Apareciendo que en 30 de noviembre, 1925, la corte inferior "dictó nna orden para la consignación dentro de tres días de la cantidad de doce mil dólares que Rabia retirado la demandante en 29 de enero de 1924; que la demandante fue notificada de dicha orden en el mismo día; que en el día 14 de diciembre' de 1925 y después de vencido el término para apelar, la demandante radicó una moción para que se, reconsidere y deje sin efecto la orden de 30 de noviembre por motivos que afectan los méritos de dicha orden; que dicha moción fué declarada sin lugar con fecha 12 de fe-brero de 1926; y que en 16 de febrero de 1926 la' deman-dante radicó su escrito de apelación de dicha orden de 12 de febrero del mismo año; y vistos- también los casos de Rivera v. Medina, 28 D.P.R. 808, Hartman v. Cividanes, 28 D.P.R. 32, Ex parte Boardman, 28 D.P.R. 83, Días v. Pastor, 29 D.P.R. 95, Rexach v. Comisión de Indemnizaciones a Obreros, 31 D.P.R. 17, se declara con lugar la moción y se desestima la apelación interpuesta en este caso.